Citation Nr: 1743380	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-47 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right thumb disorder.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to an initial compensable disability rating for facial scars.

4.  Entitlement to an initial disability rating in excess of 10 percent for mechanical cervical strain.

5.  Entitlement to an initial compensable disability rating for left great toe muscle strain.

6.  Entitlement to an initial disability rating in excess of 10 percent for mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3.  

7.  Entitlement to an initial compensable rating for left hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3.  

8.  Entitlement to an initial compensable rating for right hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3.  

9.  Entitlement to an initial compensable rating for left hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3.  

10.  Entitlement to an initial compensable rating for right hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2001 to February 2008.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  No hearing was requested.  

In November 2015, the Board re-characterized the Veteran's claim of service connection for a bilateral hip disorder as a claim of service connection for bilateral sacroiliac joint dysfunction with pain and discomfort.  The Board granted this re-characterized claim.  The Board also granted a claim of restoration of a 10 percent disability rating for herpes simplex stomatis of the mouth.  The Board denied the Veteran's claims of service connection for a left foot disorder and an initial compensable rating for residuals of a right fourth finger fracture.  The Board remanded the Veteran's claims of service connection for a right thumb disorder, service connection for a left eye disorder, an initial compensable rating for facial scars, an initial compensable rating for left great toe muscle strain, and an initial rating in excess of 10 percent for mechanical cervical strain.  The purpose of the remand was to have a statement of the case (SOC) sent to the Veteran and his representative.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In February 2016, the RO issued a decision regarding the Veteran's bilateral sacroiliac joint dysfunction with pain and discomfort.  The RO noted that sacroiliac joint dysfunction was rated under Diagnostic Code 5236, which is assessed under the lumbosacral rating schedule.  The RO concluded that the Veteran's bilateral sacroiliac joint dysfunction was now part of the Veteran's mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3.  The RO changed the Diagnostic Code for this disorder from 5237 to 5236-5237, and continued the initial 10 percent disability rating.  In June 2016, the Veteran filed a notice of disagreement regarding the February 2016 rating decision.  

Also in June 2016, the RO issued an SOC regarding the Veteran's claims for service connection for a left eye disability, an initial compensable rating for facial scars, an initial compensable rating for left great toe muscle strain, and an initial rating in excess of 10 percent for mechanical cervical sprain.  The Veteran timely filed a VA Form 9 regarding these claims.  They have since been perfected to the Board and are ready for consideration.  

By correspondence dated July 2016, the RO indicated that the Veteran required a hip and thigh examination to see if separate evaluations may be warranted for the Veteran's bilateral sacroiliac joint dysfunction with pain and discomfort.  The requested examination was conducted in September 2016.  

In a September 2016 rating decision, the RO provided four non-compensable ratings for the Veteran's bilateral hip disorder: left hip sacroiliac joint dysfunction with limitation of external rotation, right hip sacroiliac joint dysfunction with limitation of external rotation, left hip sacroiliac joint dysfunction with limitation of flexion, and right hip sacroiliac joint dysfunction with limitation of flexion.  The RO also changed the Diagnostic Code associated with the Veteran's mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 from 5236-5237 to 5237.  

The Veteran timely filed a VA Form 9 regarding his claims for increased rating for the following five disorders: mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3, left hip sacroiliac joint dysfunction with limitation of external rotation, right hip sacroiliac joint dysfunction with limitation of external rotation, left hip sacroiliac joint dysfunction with limitation of flexion, and right hip sacroiliac joint dysfunction with limitation of flexion.  In April 2016, these claims were certified to the Board.  They have since been perfected and are ready for consideration.  

In October 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand regarding the Veteran's claims of service connection for a left foot disorder and an increased rating for a right finger fracture.  The Veteran stated that he did not seek to disturb the Board's November 2015 decision regarding the grant of service connection for a bilateral hip disorder or the restoration of a 10 percent disability rating for herpes simplex stomatis of the mouth.  

In response to the October 2016 Joint Motion, and following an April 2017 Remand, in June 2017, the RO issued a supplemental statement of the case denying the Veteran's claims of service connection for a left foot disorder and an increased rating for a right finger fracture.  The Veteran has appealed that decision, but the claims have not yet been perfected to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  Therefore, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)).  

The Board also notes than in a June 2014 decision, the Board denied an increased rating claim for radiculopathy of the right lower extremity and denied an increased rating claim for a scar of the right fourth finger associated with old fracture of the right fourth finger with tendonitis.  Because the Veteran has taken no further action regarding those claims, they are final and the Board does not have jurisdiction to consider them.

The claim has now been returned to the Board for review.  Upon reviewing the development since November 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The weight of the evidence does not support a current diagnosis of a right thumb disorder.

2.  The Veteran's facial scars are not characterized by one or more characteristics of disfigurement.

3.  The Veteran's mechanical cervical strain is characterized by a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, but not by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  

4.  The Veteran's left great toe muscle strain is not characterized by a moderate symptomatology, moderately severe symptomatology, severe symptomatology, or actual loss of use of the foot.  

5.  The Veteran's mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is characterized by pain with non-compensable limitation of motion or forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, but not by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  

6.  The Veteran's left hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is not characterized by inability to toe-out more than 15 degrees, inability to cross legs, or limitation of abduction such that motion is lost beyond 10 degrees.

7.  The Veteran's right hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is not characterized by flexion of the thigh that is limited to 45 degrees or less.  

8.  The Veteran's left hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is not characterized by flexion of the thigh that is limited to 45 degrees or less.

9.  The Veteran's right hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 inability to toe-out more than 15 degrees, inability to cross legs, or limitation of abduction such that motion is lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right thumb disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial compensable disability rating for facial scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.118, Diagnostic Code 7800 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for mechanical cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for a compensable disability rating for left great toe muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.71a, Diagnostic Code 5299-5284 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent for mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.71a, Diagnostic Code 5237 (2016).

6.  The criteria for an initial compensable disability rating for left hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.71a, Diagnostic Code 5253 (2016).

7.  The criteria for an initial compensable disability rating for right hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.71a, Diagnostic Code 5252 (2016).

8.  The criteria for an initial compensable disability rating for left hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.71a, Diagnostic Code 5252 (2016).

9.  The criteria for an initial compensable disability rating for right hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.71a, Diagnostic Code 5253 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims for service connection, by correspondence, including that dated April 2008 and August 2009, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

Regarding the Veteran's claims for increased rating, the claims arise from disagreement with disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an August 2008 rating decision, the RO denied service connection, based on an April 2008 VA general examination.  That examination indicated that there was no current right thumb disability.  Specifically, the examiner stated that the Veteran had "no current complaints" regarding his right thumb and "no residuals."  

That April 2008 diagnosis has been borne out by subsequent VA examinations.  A March 2012 VA hand examination indicated limitation of motion for the ring finger only, not the thumb.  There was no limitation of motion of the thumb after repetitive use and no functional loss, functional impairment, or additional limitation in range of motion for any of the fingers or the thumb.  Consistent with this, a June 2016 VA examination indicated normal flexion for the thumb, no evidence of pain the right hand, and no change in range of motion after repetitive use testing.  

The evidence from these examinations weighs against a finding of a current right thumb injury.  There are no lay statements of record to the contrary.  Accordingly, because the evidence preponderates against the claim of service connection for a right thumb injury, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Entitlement to an initial compensable disability rating for facial scars

In August 2008, the RO granted service connection for facial scars at an initial noncompensable rating under Diagnostic Code 7800 and the Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from February 13, 2008, the day after separation from service.  38 C.F.R. § 3.400(o).

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  A 10 percent rating is appropriate for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  Id.  A 30 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement are: 1) scar is 5 or more inches (13 or more cm) in length; 2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; 3) surface contour of scar is elevated or depressed on palpation; 4) scar is adherent to underlying tissue; 5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); 6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and 8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  38 C.F.R. § 4.118.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  38 C.F.R. § 4.118.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  Id.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  Id.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  Id.

In every case where  the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The VA conducted a scars examination in April 2008.  The examiner indicated that the Veteran's facial scar was 2 cm by 0.5 cm, with "[n]o facial deformity noted."  The only negative symptom was occasional tightness.  Since that time, the Veteran's VA records indicate consistent reports of back pain, but no complaints regarding worsening of his facial scar.  Since the evidence weighs against one or more characteristics of disfigurement, the Veteran is not entitled to a compensable rating for his facial scar.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Entitlement to an initial disability rating in excess of 10 percent for mechanical cervical strain

In August 2008, the RO granted service connection for cervical strain at an initial rating of 10 percent under Diagnostic Code 5237 and the Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from February 13, 2008, the day after separation from service.  38 C.F.R. § 3.400(o).

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

In an April 2008 VA examination, forward flexion and extension were 45 degrees, lateral flexion was 30 degrees in both direction, and lateral rotation was 85 degrees in both directions, for a combined range of motion of 220 degrees.  In an April 2016 VA examination, forward flexion was 50 degrees, extension was 60 degrees, lateral flexion was 50 degrees in both directions, and lateral rotation was 60 degrees in both directions, for a combined range of motion of 330 degrees.  Taken together, the evidence from the April 2008 and April 2016 VA examinations supports a 10 percent rating, based on combined range of motion of the cervical spine.  There was no evidence of muscle spasm, guarding, abnormal gait, ankylosis, intervertebral disc syndrome, or incapacitating episodes to support a higher rating.  

The evidence does not support a higher rating under DeLuca.  The April 2008 VA examiner specifically addressed DeLuca, stating: "Four additional exercises to the above-mentioned limits with minimal discomfort, but no weakness, fatigue, or incoordination noted."  At that examination, the Veteran's chief complaint appeared to be pain, which by itself does not support a higher rating.  The evidence from the April 2008 VA examination does not support a higher rating under DeLuca.  

The April 2016 VA examiner reported no pain with weight bearing, no loss of function or range of motion after repetitive use, and that the cervical strain did not impact the Veteran's ability to work.  This evidence weighs against an increased rating under DeLuca.  The only documented flare-up symptom was that the Veteran would wake up with a crick in his neck.  This stiffness and neck discomfort were described as "bothersome," but the examiner stated that they did "not tend to cause loss of function."  Taken together, the Veteran already displays a wide range of motion for the cervical spine, there appears to be minimal loss of function, and the main negative symptom appears to be pain.  This evidence from the April 2016 VA examination weighs against an increased rating under DeLuca.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. 371.

C.  Entitlement to an initial compensable disability rating for left great toe muscle strain

In August 2008, the RO granted service connection for left great toe muscle strain at an initial rating of 0 percent under Diagnostic Code 5299-5284 and the Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from February 13, 2008, the day after separation from service.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 5284, a 10 percent rating is appropriate for moderate symptomatology.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate for moderately severe symptomatology.  Id.  A 30 percent rating is appropriate for severe symptomatology.  Id.  A 40 percent rating is appropriate for actual loss of use of the foot.  Id.

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

During a July 2012 VA foot examination, the Veteran denied having any left great toe condition, and indicated that his symptoms "resolved completely and [were] no longer present."  The only complaint was tingling.  Consistent with this, a June 2017 VA foot examination indicated tingling with discomfort in the left fifth toe, no pain in the left foot, and no other foot injuries or conditions.  The examiner also noted no functional loss or impairment for the left foot.  Furthermore, while the Veteran's VA medical records regularly contain complaints about back pain, they do not contain consistent complaints of foot pain.  The worst complaint is tingling, which appears to only be specifically referenced during the Veteran's VA foot examinations.  Taken together, the 2008 VA examination indicated that the left toe disorder had resolved, the VA medical records contain no apparent complaints of foot pain, and the 2017 VA examination indicated that there was no functional loss, pain, or impairment.  This evidence supports a 0 percent rating for the Veteran's foot disorder and weighs against finding of moderate, moderately severe, or severe symptomatology.  

The evidence does not support an additional increased rating under DeLuca.  The June 2017 VA examiner indicated no reports of flare-ups for the left foot, no pain for the left foot, no weakness, no fatigability, and no incoordination that significantly limits functional ability during flare-ups or repetitive use.  This evidence weighs against an additional increased rating under DeLuca.  The lack of documented painful motion in these two examinations also weighs against an increased rating under Correia.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. 371.

D.  Entitlement to an initial disability rating in excess of 10 percent for mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3

In August 2008, the RO granted service connection for thoracic and lumbar strain at an initial rating of 10 percent under Diagnostic Code 5237 and the Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from February 13, 2008, the day after separation from service.  38 C.F.R. § 3.400(o).

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

An April 2008 VA examination revealed forward flexion of 95 degrees, extension of 30 degrees, lateral flexion of 30 degrees in both directions, and lateral rotation of 30 degrees in both directions, for a combined range of motion of 245 degrees.  The RO appropriately granted a 10 percent rating for pain with non-compensable limitation of motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  There was no evidence of muscle guarding, spasms, ankylosis, or intervertebral disc syndrome that would support a higher rating.  

A March 2012 VA back examination revealed forward flexion of 80 degrees, forward extension of 20 degrees, right lateral flexion of 30 degrees, left lateral flexion of 25 degrees, and lateral rotation of 25 degrees in both directions, for a combined range of motion of 205 degrees.  The examiner stated that there was no muscle guarding, no spasms, no intervertebral disc syndrome, and no arthritis indicated by imaging studies.  

A November 2012 VA back examination indicated forward flexion of 80 degrees, forward extension of 20 degrees, right lateral flexion of 30 degrees, left lateral flexion of 20 degrees, and lateral rotation of 25 degrees in both directions, for a combined range of motion of 200 degrees.  There was guarding and muscle spasm, but the examiner stated that this did not result in abnormal gait or spinal contour.  The examiner indicated no intervertebral disc syndrome.  

A September 2016 VA back examination revealed forward flexion of 70 degrees, extension of 20 degrees, lateral flexion of 20 degrees in both directions, and lateral rotation of 20 degrees in both directions for a combined range of motion of 170 degrees.  The examiner indicated that there was no guarding, no muscle spasms, no ankylosis, no intervertebral disc syndrome, and no use of assistive devices.  

Taken together, the evidence from the March 2012, November 2012, and September 2016 VA back examinations consistently supports a disability rating of 10 percent.  Forward flexion was always greater than 60 but not greater than 85 degrees.  Combined range of motion was always greater than 120 degrees but not greater than 235 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There was no evidence of ankylosis.  This evidence weighs strongly in favor of a 10 percent initial rating for the Veteran's mechanical and thoracic lumbar sprain.  

In reaching this conclusion, the Board has considered the Veteran's consistent complaints of chronic back pain, as contained in the Veteran's VA examinations, VA medical records, and lay statements.  See, e.g., May 2014 VA medical note (stating that the Veteran's "biggest health issue is chronic low back pain").  The Veteran is competent to report back pain because this symptom is within the knowledge and personal observations of a lay witness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, pain by itself does not justify an increased rating under the mechanical application of the criteria in Diagnostic Code 5237.  

The evidence does not support an additional increased rating under DeLuca.  The April 2008 VA examiner specifically referenced DeLuca, stating: "Four additional exercises to the above-mentioned limits with mild pain, no weakness, fatigue, or incoordination noted."  This evidence weighs against an increased rating under DeLuca.  The only evidence supporting an increased rating is pain, which by itself is insufficient to justify an increased, and is already being compensated for as a result of pain with a non-compensable limitation of motion.  To compensate the Veteran twice for the same symptomatology would amount to the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  

In the March 2012 VA back examination, evidence weighing in favor of an increased rating is that there was functional loss that resulted in less movement than normal and pain on movement.  At the same time, there was normal muscle strength and no change in range of motion after repetitive-use testing.  Functional impact consisted of "difficulty with prolonged walking, standing, and reaching overhead" and flare-ups affecting sleeping.  Given the Veteran's total range of motion in this exam was well outside the threshold for the next highest rating, functional impact was somewhat minimal, and the Veteran's main symptom was pain, the evidence from this examination weighs against an additional increased rating under DeLuca.  

In the November 2012 VA back examination, evidence weighing in favor of an increased rating is that there was functional loss that resulted in less movement than normal and pain on movement.  The Veteran reported flare-ups with prolonged standing, prolonged walking, and wearing a tool belt, but did not report whether such flare-ups limited motion.  Weighing against an increased rating is the examiner's indications of normal muscle strength and no additional limitation in range of motion after repetitive-use testing.  Since the Veteran's total range of motion in this exam was well outside the threshold for the next highest rating, functional impact was somewhat minimal, and the Veteran's main symptom was pain, the evidence from this examination weighs against an additional increased rating under DeLuca.

In the September 2016 VA back examination, evidence weighing in favor of an increased rating is that there was functional loss that resulted in loss of motion and that prolonged standing and occasional heavy lifting resulted in flare-ups.  The result of these flare ups was that they "impact [the Veteran's] efficiency at work." Weighing against an increased rating is the examiner's indication that pain, weakness, fatigability, and incoordination do not significantly limit functional ability with flare-ups.  Also, there was no evidence of pain with weight bearing, the Veteran could perform repetitive use testing with three repetitions without loss of function for range of motion, and the examiner stated that the Veteran's pain "does not result in/cause functional loss."  Taken together, the evidence in the September 2016 VA back examination weighs against an increased rating under DeLuca.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. 371.

E.  Entitlement to an initial compensable rating for bilateral hip disorders with limitation of rotation and flexion

In October 2009, the RO denied service connection for a bilateral hip disorder and the Veteran is appealing that decision.  The Veteran was later rated at 0 percent for left hip sacroiliac joint dysfunction with limitation of flexion and right hip sacroiliac joint dysfunction with limitation of flexion under Diagnostic Code 5252 and at 0 percent for left hip sacroiliac joint dysfunction with limitation of rotation and right hip sacroiliac joint dysfunction with limitation of rotation under Diagnostic Code 5253.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from August 21, 2009, the date that the claim for a bilateral hip disorder was filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  A 10 percent disability rating is appropriate for flexion of the thigh that is limited to 45 degrees.  Id.  A 20 percent rating is appropriate for flexion of the thigh that is limited to 30 degrees.  Id.  A 30 percent rating is appropriate for flexion of the thigh that is limited to 20 degrees.  Id.  A 40 percent rating is appropriate for flexion of the thigh that is limited to 10 degrees.  Id.  

In the September 2016 VA examination, flexion for both hips was limited to 120 degrees.  Normal extension is 125 degrees.  Extension for both hips was limited to 30 degrees, which is normal.  These values are well outside of the limitation of flexion sufficient to justify a compensable rating under Diagnostic Code 5252 for the Veteran's right and left hip sacroiliac joint dysfunction with limitation of rotation.  

Diagnostic Code 5253 provides ratings based on impairment of the thigh due to limitation of rotation or abduction.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate where the affected leg cannot toe-out more than 15 degrees.  Id.  A 10 percent rating is also appropriate where abduction is limited such that a veteran cannot cross their legs.  Id.  A 20 percent rating is appropriate where abduction is limited such that motion is lost beyond 10 degrees.  Id.  

In the September 2016 VA examination, external rotation for both hips was 50 degrees, internal rotation for both hips was 40 degrees, the Veteran was able to cross his legs, and abduction for both legs was normal.  This symptomatology weighs against a compensable rating for the Veteran's right and left hip sacroiliac joint dysfunction with limitation of rotation.  

A December 2010 VA joints examination indicated "[n]ormal pelvis and bilateral hips."  The September 2016 VA examiner made the same observation, and further noted that there was no evidence of arthritis for either hip.  Based on this evidence, a different diagnostic code would not provide the Veteran with a higher rating.  

In reaching these conclusions, the Board has considered the Veteran's lay statements regarding "constant pain in both hips."  See August 2008 personal statement.   The Veteran is competent to report hip pain because this symptom is within the knowledge and personal observations of a lay witness.  See Barr, 21 Vet. App. at 307.  Unfortunately, pain by itself does not justify an increased rating under the mechanical application of the criteria in Diagnostic Codes 5252 and 5253.

The September 2016 VA examination does not support an additional increased rating under DeLuca.  While there was slightly abnormal range in motion for both hips, the examiner indicated that this did not contribute to functional loss for either hip.  For both hips, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  There was normal muscle strength.  The examiner indicated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time or during flare-ups.  The Veteran's conditions did not impact his ability to perform occupational tasks.  This evidence strongly weighs against an additional increase in disability rating under DeLuca.  Additionally, the fact that no painful motion with and without weight bearing was indicated for either hip weighs against an increased rating under Correia.  

The evidence does not support additional staged ratings for any time period on appeal.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. 371.


ORDER

Entitlement to service connection for a right thumb disorder is denied.  

Entitlement to an initial compensable disability rating for facial scars is denied.  

Entitlement to an initial disability rating in excess of 10 percent for mechanical cervical strain is denied.  

Entitlement to an initial compensable disability rating for left great toe muscle strain is denied.  

Entitlement to an initial disability rating in excess of 10 percent for mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is denied.  

Entitlement to an initial compensable rating for left hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is denied.  

Entitlement to an initial compensable rating for right hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is denied.  

Entitlement to an initial compensable rating for left hip sacroiliac joint dysfunction with limitation of flexion associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is denied.  

Entitlement to an initial compensable rating for right hip sacroiliac joint dysfunction with limitation of rotation associated with mechanical thoracic and lumbar strain with scoliosis and moderate degenerative disc disease L1-L3 is denied.  


REMAND

In an August 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left eye disorder.  The Board noted that there was no evidence of a current eye disability and that the Veteran had missed his prior VA eye examination.  A subsequent VA examination was never scheduled.  

The Veteran was treated for eye problems in service.  A record dated September 2007 indicates that the Veteran had a left eye ulcer three years prior.  The Veteran's post-service VA medical records report the in-service ulcer.

Also, it appears that the Veteran's full service treatment records were not available at the time of the August 2008 rating decision.  By correspondence dated April 2008 and August 2008, the RO indicated that it was unable to obtain the Veteran's service treatment records.  In September 2010, the RO obtained copies of the Veteran's dental records only.  In June 2012, additional service treatment records were uploaded into VBMS.  Since the August 2008 rating decision did not consider the Veteran's service treatment records and a subsequent examination has not been scheduled, the Veteran is entitled to a new VA examination regarding his left eye disorder.  

VA treatment records to September 13, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 14, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 14, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed left eye disorder; and  

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed left eye disorder was incurred in or aggravated by the Veteran's service.  

In reaching these opinions, the examiner should consider the Veteran's in-service reports of an eye ulcer.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


